Citation Nr: 0516096	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  00-07 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin rash, 
claimed as secondary to an undiagnosed illness.  

2.  Entitlement to an initial rating in excess of 10 percent 
for bipolar disorder prior to July 30, 2004.  

3.  Entitlement to an initial rating in excess of 50 percent 
for bipolar disorder subsequent to July 30, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for 
bipolar disorder, with a 10 percent initial rating, and 
denied service connection for a skin rash, claimed as 
secondary to an undiagnosed illness.  The veteran responded 
by filing a March 1999 Notice of Disagreement regarding these 
determinations, and was sent a February 2000 Statement of the 
Case by the RO.  He then filed an April 2000 VA Form 9, 
perfecting his appeal of these issues.  

In a February 2005 rating decision, the veteran was awarded a 
disability rating of 50 percent for his bipolar disorder, 
effective from July 30, 2004.  However, because there has 
been no clearly expressed intent on the part of the veteran 
to limit his appeal to entitlement to a specified disability 
rating, the VA is required to consider entitlement to all 
available ratings for that disability.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Accordingly, this issue remains in 
appellate status, and has been recharacterized on the first 
page of this decision.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  

3.  The veteran has not presented any competent evidence of a 
current skin disability which originated during military 
service.  

4.  Prior to July 30, 2004, the veteran's bipolar disorder 
resulted in a depressed mood, occasional anxiety, and some 
sleep disturbance; however, it did not cause reduced 
reliability and productivity due to such symptoms as 
flattened affect; abnormal speech; panic attacks more than 
weekly; difficulty understanding complex commands; or 
impairment of memory, judgment, or abstract thinking.  

5.  Subsequent to July 30, 2004, the veteran's bipolar 
disorder is characterized by a depressed mood, poor sleep, 
obsessive thoughts, and some social and occupational 
impairment; however, it does not cause obsessive rituals, 
illogical or irrelevant speech, near-continuous panic or 
depression, impaired impulse control, or neglect of personal 
hygiene.


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a 
skin disability, claimed as due to an undiagnosed illness, 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 
5103A, 5107 (West 2003); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2004).  

2.  The criteria for the award of an initial rating of 30 
percent and no higher prior to July 30, 2004, for the 
veteran's bipolar disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.7, 4.130, Diagnostic Code 9432 (2004).  

3.  The criteria for the award of a disability rating in 
excess of 50 percent subsequent to July 30, 2004, for the 
veteran's bipolar disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.7, 4.130, Diagnostic Code 9432 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the February 2000 
Statement of the Case, the various Supplemental Statements of 
the Case, and January 2001 and June 2004 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in Northport, NY, and 
these records were obtained.  No private medical records have 
been obtained, as no such evidence has been indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his 
claims; for these reasons, his appeals are ready to be 
considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in February 1999, prior to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in February 
2005, in light of the additional development performed 
subsequent to February 1999.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Service connection - Skin Rash

The veteran seeks service connection for a skin disorder, 
claimed as secondary to an undiagnosed illness.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2004).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

According to his service personnel records, the veteran 
served in the Southwest Asia theater of operations during the 
Persian Gulf War.  He has also alleged his skin disorder 
began during such service, or within a short time thereafter.  
Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: 

(1) fatigue, 
(2) signs or symptoms involving the skin, 
(3) headaches, 
(4) muscle pain, 
(5) joint pain, 
(6) neurologic signs or symptoms, 
(7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the 
respiratory system (upper or lower), 
(9) sleep disturbance, 
(10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, 
(12) abnormal weight loss, or 
(13) menstrual disorders. 

38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. §§ 3.317 
(2004).  

The veteran's service medical records indicate he was treated 
in November 1992 for insect bites to the upper extremities.  
Physical examination revealed boils on his right forearm, 
which were clean and disinfected.  He was also given 
medication.  No further in-service skin disorders were noted.  
His May 1993 service separation medical examination was 
negative for any abnormalities of the skin.  

The veteran underwent a VA dermatological examination in 
January 1994, at which time he reported a history of 
recurrent skin rashes on his arms.  However, on physical 
examination, no rashes or other skin disabilities were 
present, and no disability was diagnosed.  Likewise, no skin 
disabilities were noted on VA general medical examination in 
January 1994.  In May 1997, he sought VA treatment for 
various complaints, including dry skin.  However, no physical 
findings were made at that time, and a skin disorder was not 
diagnosed.  A February 2001 VA dermatological examination was 
also negative for any current findings of a skin disability.  
Overall, the veteran's post-service medical treatment records 
do not reflect any current findings of a skin disorder since 
military service.  

After reviewing the totality of the evidence, the Board finds 
that service connection is not warranted for a skin 
disability, claimed as due to an undiagnosed illness.  As is 
noted above, the evidence does not reflect a current 
disability of the skin which has manifested to a compensable 
degree since the veteran's service separation, or has 
otherwise existed for 6 months or more.  See 38 C.F.R. 
§ 3.317 (2004).  While the veteran has been afforded several 
VA dermatological examinations of his claimed skin 
disability, on each occasion no physical findings of a 
current skin disability have been noted.  Based on this 
evidence, the Board must conclude that the veteran's November 
1992 skin disorder resulting from insect bites was acute and 
transitory, and responded fully to treatment.  His May 1993 
service separation examination was negative for any skin 
disorder, and no physical findings of a skin disorder have 
been made post-service.  In light of these facts, service 
connection for a skin disorder, claimed as secondary to an 
undiagnosed illness, must be denied.  

The veteran has himself alleged that he has a current skin 
disability which began during military service, but as a 
layperson, his claims regarding medical etiology and 
diagnosis are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a skin disability.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Initial rating prior to July 30, 2004 - Bipolar disorder

The veteran seeks an initial rating in excess of 10 percent 
for his bipolar disorder for the period prior to July 30, 
2004.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2004).  

The veteran's bipolar disorder is currently rated under 
Diagnostic Code 9432, which in turn refers to the General 
Rating Formula for Mental Disorders.  Under this Formula, a 
30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships. 

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9432 (2004).

In November 1994, the veteran sought hospitalization for 
alcohol abuse and symptoms of depression.  He reported a 
history of alcohol use since age 16 and interpersonal 
conflicts with members of his family.  Alcohol-related 
blackouts, racing thoughts, anxiety, violent outbursts, and a 
depressed mood were also noted.  However, he denied 
hallucinations, tremors, sleep disturbances, and seizures.  
He was treated with therapy and medication until December 
1994, when he was discharged.  A day later, he returned for 
additional treatment and was subsequently hospitalized until 
January 1995, at which point he was discharged to be followed 
on an outpatient basis.  

The veteran underwent VA psychiatric examination in April 
1998, at which time he reported intermittent symptoms of 
anxiety, depression, racing thoughts, and "worries".  On 
objective evaluation he was fully-oriented, with intact 
recent and remote memory.  No disordered perceptions or 
thoughts of suicide were noted, and abstract reasoning and 
concentration were within normal limits.  Hallucinations and 
delusions were denied by the veteran.  He did, however, have 
obsessive-type thoughts and worries.  The examiner found the 
veteran competent and of no danger to himself or others.  
Bipolar affective disorder was diagnosed, and a Global 
Assessment of Functioning (GAF) score of 50 was assigned.  
The Global Assessment of Functioning is a scale reflecting 
the subject's psychological, social, and occupational 
functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF score of 50-41 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessive rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994) 
(DSM-IV).  

The veteran has also received regular VA outpatient 
psychiatric treatment since 1994.  He has consistently 
reported such symptoms as depressed mood, poor sleep, and 
obsessive thoughts and worries.  However, he has also denied 
audio or visual hallucinations, homicidal or suicidal 
thoughts or plans, and panic attacks.  He was married in the 
late 1990's and has two children.  He has also worked for a 
shipping company for the past several years.  In April 2001, 
he sought emergency room treatment due to racing thoughts and 
poor sleep.  On objective examination he was fully alert and 
oriented, with a calm and full affect.  His speech was normal 
in rate, content, and pattern.  His insight was good.  He was 
treated and released that same day.  

After considering the totality of the evidence, the Board 
finds that a 30 percent initial rating and no higher prior to 
July 30, 2004, is warranted for the veteran's bipolar 
disorder.  The evidence of record, as detailed above, 
reflects occupational and social impairment due to depressed 
mood, anxiety, sleep impairment, and obsessive thoughts, for 
which a 30 percent rating is warranted.  Based on this 
evidence, and in light of 38 C.F.R. § 4.3 and 4.7, 
entitlement to an initial rating of 30 percent and no higher 
prior to July 30, 2004, is granted for the veteran's bipolar 
disorder.  

However, the preponderance of the evidence is against a 
disability rating in excess of 30 percent for any time period 
between the effective date of the award of service 
connection, and July 30, 2004.  The record does not reflect 
such reduced reliability and productivity as would warrant a 
50 percent rating for the time period in question.  The 
veteran's affect has not been described as flattened; 
although he has reported a depressed mood on several 
occasions.  He has also not exhibited circumstantial, 
circumlocutory, or stereotyped speech.  At all times of 
record, he has been able to converse in a logical, coherent 
manner.  The veteran has also not reported panic attacks on a 
weekly basis.  Regarding memory impairment and difficulty in 
performing complex tasks, the veteran's memory has been 
described as within normal limits, and his thought processes 
were coherent and logical on examination.  His judgment is 
not impaired, based on the medical record, and he has no 
history of legal problems.  He is currently married, and has 
several children.  At all times of record, the veteran has 
been fully alert and oriented, with the ability to dress and 
groom himself, maintain his own household, and handle his 
financial affairs.  All VA examiners of record have found him 
competent to manage his own household.  Additionally, while 
he has reported some social isolation, he continues to live 
with his wife of several years, and maintains relationships 
with several family members.  Overall, the preponderance of 
the evidence is against an initial disability rating in 
excess of 30 percent for the veteran's service-connected 
bipolar disorder.  Inasmuch as the veteran's 30 percent 
evaluation reflects the highest degree of impairment shown 
since the date of the grant of service connection for bipolar 
disorder and prior to July 30, 2004, there is no basis for a 
staged rating in the present case.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's bipolar disorder has itself 
required no extended periods of hospitalization since his 
November 1994 to January 1995 hospitalizations, and is not 
shown by the evidence to present marked interference with 
employment in and of itself, as the veteran continues to be 
employed.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, the evidence supports a 30 percent initial 
rating and no higher for the veteran's bipolar disorder.  As 
a preponderance of the evidence is against the award of an 
initial rating in excess of 30 percent prior to July 30, 
2004, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Initial rating subsequent to July 30, 2004 - Bipolar 
disorder

As was noted in the introduction, the veteran was awarded a 
50 percent rating effective from July 30, 2004 for his 
service-connected bipolar disorder.  For the reasons to be 
discussed below, a disability rating in excess of 50 percent 
is not warranted for this disability.  

The veteran underwent VA psychiatric examination in July 
2004, at which time he reported an increase in his "racing 
thoughts", loss of concentration, and flight of ideas.  He 
reported difficulty both at work and at home secondary to 
these symptoms.  1-2 absences from work per month were 
reported secondary to his bipolar disorder.  Recently, he had 
also begun experiencing panic attacks and irritability.  On 
objective examination the veteran had normal hygiene and 
grooming, and was cooperative with the examiner.  His 
concentration was impaired, and his thought processes were 
circumstantial.  No suicidal or homicidal thoughts or plans 
were reported.  His judgment was fair, and this insight and 
impulse control were both good.  He was noted to be taking 
medication secondary to his psychiatric disability, and was 
receiving periodic VA outpatient psychiatric treatment.  
Bipolar affective disorder, with panic disorder, was 
diagnosed.  A GAF score of 45 was assigned.  A GAF score of 
50-41 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessive rituals, frequent shoplifting), or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against a disability 
rating in excess of 50 percent for the veteran's bipolar 
disorder.  The evidence does not show a degree of impairment 
as would warrant a 70 percent rating.  The veteran has denied 
any suicidal or homicidal thoughts or plans, and no legal 
difficulties related to his bipolar disorder have been noted.  
While he has reported obsessive thoughts, he has reported no 
obsessive rituals which interfere with routine activities, 
and his speech has not been intermittently illogical, 
obscure, or irrelevant at any time of record.  He has also 
not reported near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; while he does have bouts of depression, he 
remains able to manage his own household and perform general 
house-keeping tasks.  He has also not reported impaired 
impulse control (such as unprovoked irritability with periods 
of violence), and he has no recent history of drug or alcohol 
abuse.  He has been alert and fully oriented at all times of 
record, with no spatial disorientation.  His personal 
appearance and hygiene have also been good, according to the 
most recent examination report.  The VA examiner also found 
him competent to manage his own personal finances and 
household.  Finally, he continues to live with his wife of 
several years and his children.  While the veteran has been 
assigned a GAF score as low as 45, he continues to be able to 
function both independently and competently.  Overall, the 
preponderance of the evidence is against a 70 percent rating 
for the veteran's bipolar disorder.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's bipolar disorder has itself 
required no extended periods of hospitalization since July 
30, 2004, and is not shown by the evidence to present marked 
interference with employment in and of itself, as the veteran 
continues to be employed.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 50 percent subsequent to July 
30, 2004, for the veteran's service-connected bipolar 
disorder.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a skin disorder, 
claimed as secondary to an undiagnosed illness, is denied.  

Entitlement to a 30 percent initial rating for the veteran's 
service-connected bipolar disorder prior to July 30, 2004, is 
granted.  

Entitlement to a disability rating in excess of 50 percent 
for the veteran's service-connected bipolar disorder 
subsequent to July 30, 2004, is denied.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


